Citation Nr: 0033241	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the assignment of a higher original disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1968 to 
January 1972, as well as five years and two months prior 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in March 1998 by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  A written communication received in June 1998 
constituted a notice of disagreement.  A statement of the 
case was issued in June 1999, and a substantive appeal  was 
received in August 1999.  The veteran testified at an RO 
hearing in August 1999 and at a Board videoconference hearing 
in December 1999. 


REMAND

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law sets forth provisions regarding VA 
assistance to the veteran.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
this regard, the veteran's hearing testimony before the RO 
and Board reveal that he has been participating in group PTSD 
sessions or counseling at the VA, and that he has been 
regularly seen and treated by a VA physician, Dr. Mendenhall, 
who prescribes the veteran medication for his PTSD.  However, 
although a May 1999 VA examination report, prepared by a 
different VA examiner, mentioned that Dr. Mendenhall's notes 
were reviewed and that the veteran had been going to the VA 
outpatient mental health clinic for several months prior to 
the examination, it does not appear that the claims file 
includes any VA outpatient mental health clinic records, VA 
group sessions records, or records from Dr. Mendenhall.  

The Board also observes that there appears to be significant 
difference of opinion between VA psychiatric examination 
reports and private psychiatric examination reports as to the 
severity of the veteran's PTSD. 

Under the particular circumstances of this case, the Board 
finds that further development of the medical record is 
necessary before it may proceed with appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records relevant to the veteran's PTSD 
not already of record, to include VA 
outpatient mental health clinic records, 
group sessions or counseling records, and 
records from Dr. Mendenhall.  The RO 
should also review the claims file and 
ensure that all assistance to the veteran 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A) 
have been complied with, including 
obtaining any private medical records not 
already associated with the claims file.  

2.  The veteran should then be afforded a 
comprehensive VA psychiatric examination 
to evaluate the severity of his service-
connected PTSD.  If possible, the 
examination should be conducted by an 
examiner other than the one who performed 
the July 1998 and May 1999 examinations.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examination 
should be in compliance with the 
Diagnostic and Statistical Manual of 
Psychiatric Disorders, Fourth Edition, of 
the American Psychiatric Association 
(DSM-IV), including the assignment of a 
Global Assessment of Functioning Score 
(GAF).  Any tests and studies deemed 
necessary by the examiner should be 
performed, and all psychiatric findings 
should be reported to allow for 
evaluation in light of applicable rating 
criteria.  The examiner should be 
requested to comment on the apparent 
discrepancy in examination findings 
between the July 1998 and May 1999 VA 
examination reports by Madhu Koduri, M.D. 
and the July 1999 and December 1999 
private medical reports by C. F. Mynatt, 
M.D. 

3.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether the 
assignment of a higher disability rating 
for service-connected PTSD may be 
granted.  In so doing, the RO should 
adhere to the requirements of Fenderson 
v. West, 12 Vet. App. 119 (1999), and 
consider whether separate ratings can be 
assigned for separate periods of time 
based on the facts found under the 
"staged ratings" analysis.  If the 
benefit sought is not granted, then the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



